Citation Nr: 0101292	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
April 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision from the No. 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
major depression and assigned a 30 percent evaluation.  The 
veteran appealed this decision.  The RO subsequently granted 
an increased evaluation of 50 percent, and the veteran 
appealed this determination as well.  

In June 1998 and November 1999 the Board remanded this issue 
for further development and it has since been returned for 
further appellate review.  

The veteran's representative has raised a claim of 
entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  
As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded in November 
1999, in pertinent part, the issue of entitlement to an 
initial rating in excess of 50 percent for major depression 
for further development.  

In particular, the Board remanded for a VA psychiatric 
examination with the following explicit instructions, in 
pertinent part:  

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected depression 
and offer an opinion as to how, and to 
what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  The examiner 
should also determine to what extent the 
veteran's subjective complaints are 
consistent with the examiner's objective 
findings (emphasis added).  

The emphasized portion of this instruction was of particular 
importance in this case in light of two invalid psychological 
tests as well as other evidence suggesting a deliberate 
attempt by the veteran to exaggerate the extent of his 
symptoms.  

For example, in a February 1995 VA progress note, it was 
thought that the veteran's psychological test results were 
secondary to exaggeration and that it did not appear that he 
was suffering as per the test results.  

A progress note from May 1995 documented daily and heavy 
alcohol use.  The veteran stated that his reason for drinking 
was for social reasons, and that he did not feel that he was 
self-medicating.  It was indicated that he was currently laid 
off from work.  The examiner indicated doubts regarding the 
veteran's depression, opining that his complaints of 
moodiness were related to his social-character problem.  

In May 1996 the Department of the Navy conducted a disability 
evaluation of the veteran.  It was noted that the veteran did 
not spontaneously complain of depression and was "remarkably 
vague" when asked about its manifestations.  "This lead to 
some question about the veracity of his reports."

It was found that VA records suggested that the veteran had 
profound difficulty with alcohol.  It was also noted that the 
veteran reported during the interview to consuming a half-
pint of whiskey or twelve beers of whiskey per day.  

Psychological testing was felt to be invalid because of the 
veteran's tendency to "fake bad" by endorsing symptoms 
obviously suggestive of pathology while failing to endorse 
subtle, less obvious symptoms of pathology.  

It was concluded that the veteran did not have major 
depression and that his symptoms were attributable to a very 
severe alcohol dependence.  The veteran was also diagnosed 
with a severe personality disorder, not otherwise specified.  

Following the October 1998 VA examination, a "Minnesota 
Multiphasic Personality Inventory-II" test was performed.  
The test results were found by Dr. WS to "strongly suggest 
an invalid profile and a deliberate attempt by the veteran to 
distort his responding in such a way as to exaggerate the 
extent of any psychological problems.  It appears as if the 
veteran has read the items carefully and so the elevations 
are due not to random or careless responding, but rather to a 
volitional effort to paint an exaggerated profile."  

The May 2000 VA examination that was conducted pursuant to 
the November 1999 Board remand did not adequately address 
this important question.  The examiner merely concluded that 
his symptoms appeared to be "clear cut" without concluding 
whether such clear cut symptoms were consistent with 
objective findings.  Nor did the examiner attempt to 
reconcile the previous invalid test findings.  Therefore, the 
Board concludes that this examination is inadequate for 
rating purposes and also failed to adequately address some of 
the questions presented by the Board.  See 38 C.F.R. § 4.2.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded again in 
order to ensure that the Board's remand directives are 
complied with.  

The Board also notes that the record reveals a history of 
significant alcohol abuse.  In fact, the Department of the 
Navy concluded in May 1996 that the veteran did not have 
major depression, and indicated that his symptoms were 
attributable in large part to a severe alcohol dependence.  

On the other hand, the veteran has more recently indicated on 
VA examination in October 1998 that he had reduced his 
alcohol consumption to one beer every other day.  On VA 
examination in May 2000 he reported consuming about a six 
pack of beer every two weeks.  However, VA progress notes 
dated from April and June 1999 indicate that alcohol use was 
still playing a role in his symptomatology.  

In April 1999 it was indicated that his alcohol and marijuana 
use was resulting in a clouded diagnostic picture.  On 
examination in April 1999 the veteran admitted to drinking 
two to three cans of beer per night during the week, and 
about five to six cans per night on the weekend.  He also 
acknowledged smoking marijuana two to three times per month.  

The May 2000 VA examiner did not include an assessment of the 
level of disability resulting solely from the veteran's 
mental disability versus the level of disability resulting 
from substance abuse.  He did not indicate whether the Global 
Assessment of Functioning (GAF) level was based only on his 
mental disability, his alcohol abuse, or both.  

A veteran is precluded under 38 U.S.C.A. § 1110 from 
receiving payment of compensation for a disability resulting 
from a veteran's own abuse of alcohol or drugs secondary to a 
service-connected disability.  See Barela v. West, 11 Vet. 
App. 280, 282-283 (1998); VAOPGCPREC 2-98.  


Therefore, in order to make an adequate assessment of whether 
the veteran is entitled to a higher initial evaluation for 
major depression, a determination should be made in the VA 
examination as to the level of psychological impairment, if 
any, resulting from substance abuse as opposed to his 
psychiatric impairment.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the veteran 
should be scheduled for a VA special 
psychiatric examination to determine the 
level of impairment caused by the major 
depression.  

The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

After carefully reviewing the veteran's 
medical history (including any 
psychological tests performed: see the 
May 1996 Navy disability examination and 
the October 1998 VA examination) the 
examiner must provide determinations as 
to the following in the examination 
report: 

(a)  Identify all of the symptoms or 
manifestations of the veteran's service-
connected major depression or any other 
psychiatric impairment found.  

(b)  Are the veteran's subjective 
psychological complaints consistent with 
the objective examination findings?  

In answering this question, the examiner 
must review, discuss, and reconcile the 
previous history of test results, 
particularly those tests interpreted as 
being invalid during the May 1996 Navy 
examination and the October 1998 VA 
examination with the results found and 
interpreted on the current VA 
examination.  

(c)  The examiner must discuss the 
veteran's history of substance abuse 
(particularly alcohol), including his 
current level of use.  The examiner 
should also discuss the relationship, if 
any, between the veteran's psychiatric 
impairment and alcohol and/or other 
substance abuse.  

(d)  After completing the above, the 
examiner must offer an opinion as to how, 
and to what extent, the symptoms or 
manifestations of the veteran's major 
depression affect his reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability.  

The examiner must also offer an opinion 
as to how, and to what extent, if any, 
the symptoms or manifestations of the 
veteran's alcohol and/or other substance 
abuse affect his reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability (i.e., 
the level of impairment), as opposed to 
his psychiatric disability.  

In general, the examiner must attempt to 
distinguish between the level of 
impairment resulting solely from the 
veteran's mental impairment versus the 
level of impairment, if any, resulting 
from alcohol and/or other substance 
abuse.  

The examiner must provide a numerical 
score on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment resulting from 
his mental disability only.  

The examiner must also provide a GAF in 
relation to the veteran's impairment from 
alcohol and/or other substance abuse and 
his mental disability.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  It should be noted in the 
examination report if such a distinction 
cannot be made.  

If there are other psychiatric disorders 
found, in addition to major depression, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
major depression, and, if so related, 
whether the veteran's major depression 
has any effect on the severity of any 
other psychiatric disorder.

Any further indicated special studies, 
including psychological studies, should 
be accomplished, including if they are 
needed to help answer the above 
questions.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


The veteran is hereby advised that 
failure without good cause shown to 
report for any scheduled VA examinations 
may result in a denial of his claim.  

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is/they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 50 percent for 
major depression.  

Consideration must be given to the rating 
criteria for mental disorders in effect 
both before and after the November 7, 
1996, amendments, with application of 
those criteria more favorable to the 
veteran.

The RO should also document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, and 4.16 (2000), as 
warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

